Case 3:19-cv-04753-AET-TJB Document 18-29 Filed 02/20/19 Page 1 of 7 PageID: 1513




                   EXHIBIT
                     25
Case 3:19-cv-04753-AET-TJB Document 18-29 Filed 02/20/19 Page 2 of 7 PageID: 1514




                    DECLARATION OF JOHN WALKER

   I, John Walker, pursuant to 28 U.S.C. § 1746 hereby declare and
   say as follows:

       1.   I was a co-founder of Autodesk, Inc. (ADSK:NASDAQ),
            developer of the AutoCAD® computer-aided design
            software. I was president, chairman, and chief
            executive officer from the incorporation of the company
            in April 1982 until November 1986, more than a year
            after its initial public stock offering in June 1985. I
            continued to serve as chairman of the board of directors
            until April 1988, after which I concentrated on software
            development.

       2.   Autodesk is the developer of the AutoCAD® software, one
            of the most widely-used computer-aided design and
            drafting software packages in the world. AutoCAD allows
            creation of two- and three-dimensional models of designs
            and, with third-party products, their analysis and
            fabrication.

       3.   During the start-up phase of Autodesk, I was one of the
            three principal software developers of AutoCAD and wrote
            around one third of the source code of the initial
            release of the program.

       4.   Subsequently, I contributed to the development of
            three-dimensional extensions of the original AutoCAD
            drafting system, was lead developer on AutoShade[tm],
            which produced realistic renderings of three-dimensional
            models, and developed the prototype of integration of
            constructive solid geometry into AutoCAD, which was
            subsequently marketed as the AutoCAD Advanced Modeling
            Extension (AME).

       5.   I retired from Autodesk in 1994 and since have had no
            connection with the company other than as a shareholder
            with less than 5% ownership of the company's common
            stock.

       Design Versus Fabrication

       6.   From my experience at Autodesk, I became aware of the
            distinction between the design of an object and the
            fabrication of that object from the design. For
            example, the patent drawings and written description in
            firearms patents provide sufficient information "as to
            enable any person skilled in the art to which it
            pertains, or with which it is most nearly connected, to
            make and use the same, and shall set forth the best mode
            contemplated by the inventor or joint inventor of
            carrying out the invention" [35 U.S.C. § 112 (a)]. But
            this is in no way a mechanical process. One must
            interpret the design, choose materials suitable for each
            component, and then decide which manufacturing process
            (milling, stamping, turning, casting, etc.) is best to
Case 3:19-cv-04753-AET-TJB Document 18-29 Filed 02/20/19 Page 3 of 7 PageID: 1515

            produce it, including steps such as heat-treating and
            the application of coatings. This process is called
            "production planning", and it is a human skill that is
            required to turn a design, published in a patent
            description or elsewhere, into a physical realisation of
            the object described by that design.

       7.   A three-dimensional model of an object specifies its
            geometry but does not specify the materials from which
            it is fabricated, how the fabrication is done, or any
            special steps required (for example, annealing or other
            heat treating, coatings, etc.) before the component is
            assembled into the design.

       8.   Three-dimensional models of physical objects have many
            other applications than computer-aided manufacturing.
            Three-dimensional models are built to permit analysis of
            designs including structural strength and heat flow via
            the finite element method. Models permit rendering of
            realistic graphic images for product visualisation,
            illustration, and the production of training and service
            documentation. Models can be used in simulations to
            study the properties and operation of designs prior to
            physically manufacturing them. Models for finite element
            analysis have been built since the 1960s, decades before
            the first additive manufacturing machines were
            demonstrated in the 1980s.

       9.   Some three-dimensional models contain information which
            goes well beyond a geometric description of an object
            for manufacturing. For example, it is common to produce
            "parametric" models which describe a family of objects
            which can be generated by varying a set of inputs
            ("parameters"). For example, a three-dimensional model
            of a shoe could be parameterised to generate left and
            right shoes of various sizes and widths, with
            information within the model automatically adjusting the
            dimensions of the components of the shoe accordingly.
            The model is thus not the rote expression of a
            particular manufactured object but rather a description
            of a potentially unlimited number of objects where the
            intent of the human designer, in setting the parameters,
            determines the precise geometry of an object built from
            the model.

      10.   A three-dimensional model often expresses relationships
            among components of the model which facilitate analysis
            and parametric design. Such a model can be thought of
            like a spreadsheet, in which the value of cells are
            determined by their mathematical relationships to other
            cells, as opposed to a static table of numbers printed
            on paper.

       Additive Manufacturing ("3D Printing")

      11.   Additive manufacturing (often called, confusingly, "3D
            [for three-dimensional] printing") is a technology by
            which objects are built to the specifications of a
            three-dimensional computer model by a device which
            fabricates the object by adding material according to
Case 3:19-cv-04753-AET-TJB Document 18-29 Filed 02/20/19 Page 4 of 7 PageID: 1516

            the design. Most existing additive manufacturing
            devices can only use a single material in a production
            run, which limits the complexity of objects they can
            fabricate.

      12.   Additive manufacturing, thus, builds up a part by adding
            material, while subtractive manufacturing (for example,
            milling, turning, and drilling) starts with a block of
            solid material and cuts away until the desired part is
            left. Many machine shops have tools of both kinds, and
            these tools may be computer controlled.

      13.   Additive manufacturing is an alternative to traditional
            kinds of manufacturing such as milling, turning, and
            cutting. With few exceptions, any object which can be
            produced by additive manufacturing can be produced, from
            paper drawings or their electronic equivalent, with
            machine tools that date from the 19th century. Additive
            manufacturing is simply another machine tool, and the
            choice of whether to use it or other tools is a matter
            of economics and the properties of the part being
            manufactured.

      14.   Over time, machine tools have become easier to use. The
            introduction of computer numerical control (CNC) machine
            tools has dramatically reduced the manual labour
            required to manufacture parts from a design. The
            computer-aided design industry, of which Autodesk is a
            part, has, over the last half-century, reduced the cost
            of going from concept to manufactured part, increasing
            the productivity and competitiveness of firms which
            adopt it and decreasing the cost of products they make.
            Additive manufacturing is one of a variety of CNC
            machine tools in use today.

      15.   It is in no sense true that additive manufacturing
            allows the production of functional objects such as
            firearms from design files without human intervention.
            Just as a human trying to fabricate a firearm from its
            description in a patent filing (available in electronic
            form, like the additive manufacturing model), one must
            choose the proper material, its treatment, and how it is
            assembled into the completed product. Thus, an additive
            manufacturing file describing the geometry of a
            component of a firearm is no more an actual firearm than
            a patent drawing of a firearm (published worldwide in
            electronic form by the U.S. Patent and Trademark Office)
            is a firearm.

       Computer Code and Speech

      16.   Computer programs and data files are indistinguishable
            from speech A computer file, including a
            three-dimensional model for additive manufacturing, can
            be expressed as text which one can print in a newspaper
            or pamphlet, declaim from a soapbox, or distribute via
            other media. It may be boring to those unacquainted
            with its idioms, but it is speech nonetheless. There is
            no basis on which to claim that computer code is not
            subject to the same protections as verbal speech or
Case 3:19-cv-04753-AET-TJB Document 18-29 Filed 02/20/19 Page 5 of 7 PageID: 1517

            printed material.

      17.   For example, the following is the definition of a unit
            cube in the STL language used to to express models for
            many additive manufacturing devices.

                solid cube_corner
                  facet normal 0.0 -1.0 0.0
                    outer loop
                      vertex 0.0 0.0 0.0
                      vertex 1.0 0.0 0.0
                      vertex 0.0 0.0 1.0
                    endloop
                  endfacet
                endsolid

            This text can be written, read, and understood by a
            human familiar with the technology as well as by a
            computer. It is entirely equivalent to a description of
            a unit cube written in English or another human
            language. When read by a computer, it can be used for
            structural analysis, image rendering, simulation, and
            other applications as well as additive manufacturing.
            The fact that the STL language can be read by a computer
            in no way changes the fact that it is text, and thus,
            speech.

      18.   As an additional example, the following is an AutoCAD
            DXF[tm] file describing a two-dimensional line between
            the points (0, 0) and (1, 1), placed on layer 0 of a
            model.

                0
                SECTION
                   2
                ENTITIES
                   0
                LINE
                   8
                0
                  10
                0.0
                20
                0.0
                11
                1.0
                21
                1.0
                   0
                ENDSEC
                   0
                EOF

            Again, while perhaps not as easy to read as the STL file
            until a human has learned the structure of the file,
            this is clearly text, and thus speech.

      19.   It is common in computer programming and computer-aided
            design to consider computer code and data files written
            in textual form as simultaneously communicating to
Case 3:19-cv-04753-AET-TJB Document 18-29 Filed 02/20/19 Page 6 of 7 PageID: 1518

            humans and computers. Donald E. Knuth, professor
            emeritus of computer science at Stanford University and
            author of "The Art of Computer Programming", advised
            programmers:
                "Instead of imagining that our main task is to
                instruct a computer what to do, let us concentrate
                rather on explaining to human beings what we want a
                computer to do."[Knuth 1992]
            A design file, such as those illustrated above in
            paragraphs 17 and 18 is, similarly, a description of a
            design to a human as well as to a computer. If it is a
            description of a physical object, a human machinist
            could use it to manufacture the object just as the
            object could be fabricated from the verbal description
            and drawings in a patent.

      20.   Computer code has long been considered text
            indistinguishable from any other form of speech in
            written form. Many books, consisting in substantial
            part of computer code, have been published and are
            treated for the purpose of copyright and other
            intellectual property law like any other literary work.
            For example the "Numerical Recipes"[Press] series of
            books presents computer code in a variety of programming
            languages which implements fundamental algorithms for
            numerical computation.

       Conclusions

      21.   There is a clear distinction between the design of an
            artefact, whether expressed in paper drawings, a written
            description, or a digital geometric model, and an object
            manufactured from that design.

      22.   Manufacturing an artefact from a design, however
            expressed, is a process involving human judgement in
            selecting materials and the tools used to fabricate
            parts from it.

      23.   Additive manufacturing ("3D printing") is one of a
            variety of tools which can be used to fabricate parts.
            It is in no way qualitatively different from alternative
            tools such as milling machines, lathes, drills, saws,
            etc., all of which can be computer controlled.

      24.   A digital geometric model of an object is one form of
            description which can guide its fabrication. As such,
            it is entirely equivalent to, for example, a dimensioned
            drawing (blueprint) from which a machinist works.

      25.   Digital geometric models of objects can be expressed
            as text which can be printed on paper or read aloud
            as well as stored and transmitted electronically.
            Thus they are speech.

       References
           [Knuth 1992]    Knuth, Donald E. Literate Programming.
                           Stanford, CA: Center for the Study of
                           Language and Information, 1992.
                           ISBN: 978-0-937073-80-3.
Case 3:19-cv-04753-AET-TJB Document 18-29 Filed 02/20/19 Page 7 of 7 PageID: 1519


           [Press]        Press, William H. et al. Numerical Recipes.
                          Cambridge (UK): Cambridge University Press,
                          (various dates).
                          Programming language editions:
                              C++     978-0-521-88068-8
                              C       978-0-521-43108-8
                              Fortran 978-0-521-43064-7
                              Pascal 978-0-521-37516-0

   I declare under penalty of perjury under the laws of the United
   States of America that the foregoing is true and correct.

   Executed on November 22, 2018.




                                    _______________________________
                                              John Walker
